Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 30, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 74 to the Registration Statement on Form N-1A of DWS Short-Term Municipal Bond Fund (the “Fund”), a series of DWS Municipal Trust (the “Trust”) (Reg. Nos. 002-57139 and 811-02671) Ladies and Gentlemen: On behalf of the Fund, we are filing today through the EDGAR system Post-Effective Amendment No. 74 under the Securities Act of 1933, as amended (the “Securities Act”), to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed pursuant to Rule 485(b) under the Securities Act and Rule 8b-16 under the Investment Company Act of 1940, as amended.The Amendment has been electronically coded to show changes from the Fund’s Prospectus and Statement of Additional Information filed with the Securities and Exchange Commission (the “Commission”) on December 2, 2011 in Post-Effective Amendment No. 73 under the Securities Act. The Amendment is being filed under paragraph (b) of Rule 485 to bring the Fund’s financial statements and other information up-to-date under Section 10(a)(3) of the Securities Act and to make certain other non-material changes. Pursuant to Rule 485(b), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on February 1, 2012. No fees are required in connection with this filing. Having reviewed the Amendment, the undersigned represents pursuant to Rule 485(b)(4) under the Securities Act that it does not contain disclosure that would render it ineligible to become effective pursuant to Rule 485(b). Please direct any comments relating to the Amendment to the undersigned at 617-295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder
